UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-15757 IMAGEWARE SYSTEMS INCORPORATED (Exact name of registrant as specified in its charter) Delaware 33-0224167 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10815 Rancho Bernardo Road, Suite 310, San Diego, CA 92127 (Address of principal executive offices) (858) 673-8600 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Acceleratedfiler [X] Non-accelerated filer (Do not check if smaller reporting company) [ ] SmallerReportingCompany [ ] Indicatebycheckmarkwhether the registrant is a shell company (as defined in Exchange Act Rule12b-2). Yes [ ] No [X] The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as ofJune 30, 2014, the last business day of the registrant’s most recently completed second fiscal quarter, as reported on the OTCQB marketplace was $87,655,831. This number excludes shares of common stock held byaffiliates, executive officers and directors. As of April 20, 2015, there were93,515,065 shares of the registrant’s common stock outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of ImageWare Systems, Inc. (the “Company”, “our” or “we”) for the year ended December 31, 2014, originally filed with the Securities and Exchange Commission (“SEC”) on March 16, 2015 (the “Original Filing”).The sole purpose of this Amendment is to include information previously omitted fromItems 10, 11, 12, 13, and 14 of Part III of the Original Filing,in reliance on General InstructionG(3) to Form10-K, which provides that registrants may incorporate by reference certain information from a definitive proxy statement filed with the SEC within 120days after fiscal year end. In addition, as required by Rule12b-15 under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment under Item15 of PartIV hereof. For purposes of this Amendment, and in accordance with Rule12b-15 under the Exchange Act, Items10 through 14 and the exhibit list of the Original Filing have been amended and restated in their entirety. Except as stated herein, this Amendment does not reflect events occurring after the filing of the Original Filing and no attempt has been made in this Amendment to modify or update other disclosures as presented in the Original Filing. IMAGEWARE SYSTEMS, INC. ANNUAL REPORT ON FORM 10-K/A TABLE OF CONTENTS Page Number PARTIII Item10. Directors, Executive Officers and Corporate Governance 1 Item11. Executive Compensation 4 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item13. Certain Relationships and Related Transactions, and Director Independence 14 Item14. Principal Accounting Fees and Services 15 PART IV Item 15.
